ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-166, concluding that CRAIG N. GREENAWALT, formerly of WESTFIELD, who was admitted to the bar of this State in 1980, and who was temporarily suspended from the practice of law by Order of the Court filed October 25, 1999, and who remains suspended at this time, should be suspended from the practice of law for a period one year for violating RPC 1.1(a)and (b)(gross neglect and pattern of neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate), RPC 1.15(b)(failure to timely remit trust funds to a client or third party), RPC 1.16(d) (abandonment of clients), RPC 3.4(c)(knowingly disobeying an obligation under the rules of a tribunal), RPC 8.1(b)(failure to cooperate with disciplinary authorities), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having determined that respondent should remain suspended until respondent cooperates fully with the Office of Attorney Ethics in the Molloy matter and that certain other conditions should be placed on his reinstatement to practice and thereafter on his practice of law;
And good cause appearing;
It is ORDERED that CRAIG N. GREENAWALT is suspended from the practice of law for a period of one year, and until the further Order of the Court, effective immediately; and it is further
ORDERED that no petition for reinstatement to practice be considered until respondent has cooperated fully with the Office of Attorney Ethics in the Molloy matter; and it is further
*473ORDERED that prior to reinstatement to practice, respondent shall complete ten hours of courses in professional responsibility offered by the Institute for Continuing Legal Education and shall provide the Office of Attorney Ethics with proof of his satisfactory completion thereof; and it is further
ORDERED that following reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.